Prentis, P.,
dissenting.
I think that the majority opinion puts too narrow a construction upon the sections involved, and that the judgment should be affirmed.
Section 4675 (37) authorizes the cities and towns to pass ordinances embracing such provisions of the act as are applicable, “and further to prohibit the manufacture, transportation, sale, keeping or storing for sale, advertising or exposing for sale, receiving, giving away, or dispensing, ardent spirits, and to provide adequate penalties therefor, provided such penalties shall be the same as those provided under the prohibition laws of the State for similar offenses, *
*425This is the section then which confers upon the municipalities express power to pass ordinances covering and defining the crimes which are denounced in the prohibition statute. The other section, 4675, subsection (34), relates only to the aréa outside of the city (or town) in which such ordinances may be enforced, and does not, in my opinion, undertake or purport to confer any power either to pass any different ordinance, or to define or limit the specific crimes to which such city ordinances may relate. This (34)' is the section which gives the cities or towns jurisdiction to enforce in the contiguous territory their prohibition ordinances which are so fully authorized by subsection (37). This, the sole purpose of subsection (34), is indicated by its title, “enforcement of city ordinance, territory contiguous to cities,” and the controlling language used in section (34) shows that it is not intended to confer power to enact ordinances, but only to define the outside territorial area in which the lawful ordinances which are distinctly authorized under subsection (37) may be enforced. The general terms used in section 4675 (34) were not intended, in my opinion, either to limit the authority conferred by section 4675 (37) or to provide for the punishment of certain crimes in the adjacent territory different from those committed in the city. It was unnecessary in (34) to enumerate or define the crimes specifically prohibited, but general terms were used, and the language, “city or town ordinances, prohibiting the manufacture, sale or distribution of ardent spirits,” as used in this section, was not intended to define the crimes, but to cover the subject generally and to include all of the specific crimes which are defined in (37). The general language used, ordinances prohibiting the “manufacture, sale or distribution of ardent spirits,” is intended to include *426crimes elsewhere and otherwise defined. So far as I know, there is no statute specifically making the “distribution” of ardent spirits a crime, but “distribution” is an inclusive word and embraces ordinances prohibiting manufacture, transportation, sale, keeping or storing for sale, advertising or exposing for sale, receiving, giving away or dispensing ardent spirits. The statutes all have a common purpose, and are all intended to prevent the “manufacture, sale or distribution of ardent spirits.”
The evidence shows that the accused has a bad reputation; that the keeping for sale illegally may be inferred from the quantity, and that he was bottling it; while the transportation is clearly proved. Using the language of (34), the jury were justified in finding him guilty of violating several of the city ordinances relating to the sale and distribution of ardent spirits.
By way of repetition, I think that section 4675 (34) was intended to extend the jurisdiction to territory within the three mile limit, and to authorize the enforcement of the whole ordinance within that territory. It was certainly not intended thereby to limit or diminish the power so expressly granted under section 4675 (37). I think that its purpose was merely to designate the extended territory, outside of the town or city, in which all such city or town ordinances might be enforced. Any other construction, as it seems to me, defeats the purpose of the General Assembly, as sufficiently expressed in these two sections.